Citation Nr: 0104552	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a right wrist 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the M&ROC, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends, in essence, that his right wrist 
disability is more severely disabling than the current 
evaluation reflects.  He asserts that the disability is 
manifested by constant pain, increased pain with use, 
locking, and numbness at the base of the thumb, and that the 
disability interferes with his employment as a carpenter. 

During an October 1999 hearing at the Wichita, Kansas M&ROC, 
the veteran testified that he had undergone an examinations 
of his right wrist, to include X-rays, at the VA medical 
facility in Wichita, Kansas in September 1998 and January 
1999.  The veteran also related that he had sought treatment 
for his right wrist from a private physician, Dr. Artz, in 
December 1998.  A review of the claims file also reflects 
that the veteran indicated that X-rays of the right wrist 
were performed in November 1998.  The records of the above 
examinations and treatment have not been associated with the 
claims file. 

In addition, while a history of flare-ups of the right wrist 
associated with pounding and heavy lifting of the right hand 
was recorded during a July 1998 VA examination, the examiner 
did not provide an adequate assessment of the functional 
impairment due to incoordination, weakened movement and 
excess fatigability on use.  Further, the examiner did not 
adequately assess functional loss due to pain, particularly 
functional loss during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2000) and Deluca v. Brown, 8 Vet. App. 202 (1999).

In light of the foregoing, this case is REMANDED to the M&ROC 
for the following actions:

1.  The M&ROC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the M&ROC should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  The health care 
providers contacted should include 
Dr. Stephen F. Lemons and Dr. Artz.  
In any event, the M&ROC should 
obtain a copy of all records 
pertaining to treatment or 
evaluation of the veteran's right 
wrist at the VA medical facility in 
Wichita, Kansas in recent years.

2.  If the M&ROC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the M&ROC should arrange 
for the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected right wrist 
disability.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The claims file must be 
made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  

All symptoms and functional 
impairment due to the service-
connected right wrist disability 
should be identified.  The examiner 
should specifically address whether 
there is functional impairment of 
the veteran's right thumb due to the 
service-connected disability.  In 
reporting the results of range of 
motion testing of the right wrist, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If the veteran's right 
wrist is ankylosed, the examiner 
should identify the specific 
position of ankylosis.  The examiner 
should provide an opinion on the 
impact of the service-connected 
right wrist disability on the 
veteran's ability to work.  

5.  Thereafter, the M&ROC should 
review the claims file and ensure 
that the above development has been 
conducted and completed in full.  
The M&ROC should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.  

6.  Then, the M&ROC should 
readjudicate the veteran's claim.  
In doing so the M&ROC should 
consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000).  The M&ROC 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

7.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the M&ROC should issue 
a supplemental statement of the case 
to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



